Citation Nr: 1737115	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  07-36 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  In June 2010, the Board remanded the Veteran's claim for further development.  In October 2011, the Board denied the Veteran's claim.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's October 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2010 hearing to the extent that it denied the Veteran's claim for service connection of an acquired psychiatric disorder, to include PTSD.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested a new hearing and to have the prior decision vacated and a new one issued in its place.

In June 2014, the Board vacated the October 2011 Board decision that denied the claim on appeal.  In December 2014, the Veteran again testified before the undersigned VLJ at a videoconference hearing, for which a transcript has been associated with the claims file.

In February 2015, the Board denied the Veteran's claim. The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2015 Joint Motion for Remand (JMR), the Court remanded this case to the Board for further development and re-adjudication.
In April 2016 and March 2017, the Board remanded the Veteran's claim for additional development.

The case has returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity; the Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Veteran's alleged in-service stressors.

2.  An acquired psychiatric disorder was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2016).

2.  An acquired psychiatric disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Stegall Concerns

As noted in the Introduction, the case was remanded to the RO after the December 2015 JMR in April 2016 and March 2017 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders. See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a February 2016 letter, which followed the issuance of the December 2015 JMR. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim. See 38 U.S.C.A. § 5102(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records (STRS), post-service VA treatment records, hearing transcripts, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran was afforded VA examinations in July 2010 and July 2017.  The Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim. See Barr v. Nicholson, 12 Vet. App. 303, 311 (2007).

The Board also notes that the undersigned VLJ at the Veteran's December 2014 hearing clarified the issue on appeal and explained the concept of service connection, including the evaluation process.  Potential evidentiary defects were also identified and the file was left open to provide an opportunity to submit additional evidence.  These actions of the past of the undersigned VLJ supplement VA's duties to notify and assist and comply with 38 C.F.R. § 3.103 (2016).

III.  Psychiatric Disability, to include PTSD

The Veteran contends that his personal traumatic experiences while serving at the Korean Demilitarized Zone (DMZ) and the suicide of friend in service were stressors for his claimed psychiatric disability, to include PTSD.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a) (2016); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) (2016) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2016); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2016) and 38 C.F.R. § 4.125 (2016) (requiring PTSD diagnoses to conform to the DSM-IV/5).



If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1) (2016); see also 38 U.S.C.A. § 1154(b) (West 2014) and 38 C.F.R. § 3.304(d) (2016) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy requires that the Veteran had participated in events constituting an actual fight or encounter with a military foe, hostile unit, or instrumentality.  It does not apply to Veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) (2016) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304 (f)(3) (2016).  The amendment provides that, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary. Id.  "Fear of hostile military activity" is defined to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.




The Board notes that the Veteran did not engage in combat with the enemy.  In this regard, the Board notes that while the Veteran testified at the March 2010 hearing that he had fought with the enemy in Korea, the record shows that the Veteran did not serve during a period of war and his DD 214 does not show he has been awarded any combat-related medals.  Attempts to verify his reports have not been successful.  Any assertion of combat or combat-like activity is not credible.  The combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable to the Veteran's appeal.

A review of the Veteran's STRS reveals that that Veteran reported that he did not suffer from depression, excessive worry, terrifying nightmares, frequent trouble sleeping, loss of memory, or nervous trouble of any sort. See March 1964 Report of Medical History.  The separation examination disclosed that the psychiatric system was normal.  Otherwise, the STRS are silent as to any complaints, consultations, or treatment indicative of a psychiatric disability.

A January 1999 VA mental health intake report noted that the Veteran reported that he has had problems with his temper and violence since service.  He stated that he had been depressed and had had suicidal ideations in the past; however, he also noted that he had overcome depression and suicidal ideation.  The Veteran indicated that he had neither homicidal thoughts nor ideations.  Specifically, he stated that his symptoms of depression and suicidal ideation started while he was stationed in the DMZ of Korea, where he had many "bad experiences," but did not engage in combat.  He conveyed frequent disturbing memories and dreams about these experiences.   He also stated he had been depressed because he had no current job and had financial concerns.  He characterized himself as a loner.  While he reported that he did not have hallucinations and an "OK" memory, he did report some paranoia and concentration problems. The examiner's impressions and assessments included depression, problems with authority figures, and a history of excessive alcohol use.

VA treatment notes from November 1999 report a diagnosis of questionable PTSD.  And a February 2000 the Social Security Administration (SSA) reported that the Veteran had been diagnosed with an alcohol-induced mood disorder which was secondary to chronic pain. 

In April 2000, the Veteran submitted a statement in which he reported that he suffered greatly from recurrent thoughts of what occurred when he was in Korea.  He stated that he was "always under pressure of going to war and watching dead bodies arriving from Vietnam."  He added that there had been an occasion in which North Koreans crossed the border and opened fire on Americans and South Koreans, elaborating that she saw dead bodies all along the DMZ.  Furthermore, he contended that a friend committed suicide and he began to smoke because of these occurrences.  As to the present, the Veteran stated that he continued to have nightmares.  He concluded by writing that "just because I was not directly in the war does not mean that I did not see things and [had feelings] that I would die there!"  He requested that VA order an examination.

Elaborating upon this account, the Veteran's statement of May 2000 provided more specificity to the events that induced stress.  He wrote that his commanding officer told him that he was not in Korea to play "Indian and Cowboy" (sic).  He stated that he was also told that if he did not remain alert he would not return alive.  He contended that a helicopter arrived and his commander gave him a combat bag because he [might] go to Cuba to fight Fidel Castro.  These occurrences, so he opined, made him nervous and [caused] some crying.  Furthermore, he reported that he trained close to the 38th Parallel which was very dangerous, noting that some people were killed.  Additionally, he expressed anxiety because he had no access to the media during this time.  He claimed that some people were killed but their deaths were not reported because his mission might have been secret.  

In June 2001, the Veteran's personal physician submitted a letter, in which he wrote that the Veteran had been his patient since August 2000.  The physician opined that the Veteran had diagnoses of depressive disorder, not otherwise specified (NOS) and alcohol dependence (ETOH).  The physician was silent as to the etiology of both depressive disorder and alcohol dependence.

An October 2001 VA treatment record noted that the Veteran reported a history of PTSD; likewise he reported this in October 2001.  In July 2003, the Veteran was afforded a VA psychosocial evaluation which provided an assessment of ETOH, ruling out alcohol-induced mood disorder and depression NOS. 

April 2004 VA treatment records reported that the Veteran had been diagnosed with mood disorder attributable to alcohol dependence.  In July 2006, his depressive mood was mentioned in a VA note.

Also in July 2016, a VA examiner reported that the Veteran has diagnoses of ETOH and depression NOS.  This examiner also opined that the Veteran's mental health evaluation reported that his financial situation was a significant stressor, and, moreover, that his chronic back pain affected his moods negatively.

In a January 2007 statement, submitted via VA Form 21-0781 Statement in Support of Claim for Service Connection for PTSD, the Veteran wrote that he had 3 stressors: (1) a speech by his General in Korea where he stated that all soldiers should take care of themselves or otherwise they would not return to the states alive; (2) stress caused by directions to be ready to go to Cuba; and (3) the cease fire of the Cold War.

In a January 2007 VA treatment record, an examiner reported that the Veteran had diagnoses of depressive disorder, ETOH, and nicotine dependence.
In a September 2007 statement, submitted via VA Form 21-4138 Statement in Support of Claim, the Veteran wrote that the name of his friend who committed suicide in Korea "escap[ed] him," noting that it could be "either Gonzalez or Martinez."

In an October 2007 statement, submitted via VA Form 21-4138, Statement in Support of Claim, the Veteran wrote that he had been diagnosed with PTSD at a VA behavioral health facility and had attended a PTSD counseling session.  As a result, so he contended, his claim for PTSD should be granted.

In his November 2007 appeal, VA Form 9, the Veteran stated that VA decided his claim incorrectly, noting that VA insisted that he was not in combat.  He contended that he was involved in the Cold War in Korea, which caused great stress.

In November 2007, the RO made a formal finding to the effect that a lack of information required to corroborate stressors had been made; as a consequence, the RO found that the events described by the Veteran were insufficient to send to the Joint Services Records Research Center (JSRRC) and the National Archives and Records Administration (NARA).  The RO had previously requested specific information about the stressors in Korea from the Veteran; however, the Veteran failed to any specific information as to names, dates, or locations of the contended stressful events.  Here, the Board notes that VA alone is not charged with the duty to assist in developing the facts of a Veteran's case. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence"). 

At his March 2010 videoconference hearing, the Veteran testified that he had not been diagnosed with PTSD, but had been told by doctors that had problems with trauma and depression.

The Veteran was afforded a VA examination in July 2010.  The examiner reported that the Veteran denied any symptoms and any current treatment for any mental disorder.  He also denied any alcohol use.  The examiner noted that the Veteran had been convicted 12 years earlier. Upon examination, the examiner reported that the Veteran was dressed appropriately; displayed unremarkable psychomotor activity and speech; and was cooperative throughout the examination process.  The Veteran denied combat experience, suicide attempts, and violence.  The examiner reported that both his thought process and thought content were unremarkable.  Furthermore, according to the examiner, there was no evidence of inappropriate behavior, ritualistic or obsessive behavior, panic attacks, homicidal thoughts or suicidal thoughts.  However, the examiner did opine that the Veteran's impulse control was poor.

The examiner provided an assessment of ETOH.  Furthermore, he opined that after a careful review of the Veteran's claims file, VA mental health records, and current clinical interview of the Veteran, the Veteran failed to meet the DSM-IV diagnostic criteria for PTSD. The examiner stated that the Veteran's sole psychiatric assessment was ETOH, underscoring the Veteran's long history of ETOH and his reluctance to either seek or accept treatment for ETOH.  Moreover, the examiner opined that the Veteran's PTSD-like symptoms might be related to psychosocial difficulties resulting from excessive alcohol use. The examiner concluded his findings by articulating that the Veteran had no current psychiatric disorders related to his active military service.

At the December 2014 videoconference hearing, the Veteran's representative testified that the Veteran had not received a PTSD diagnosis.  The representative attributed this lack of a diagnostic assessment to the Veteran's refusal to seek treatment for his psychiatric symptoms.  

In response to a question posed by the undersigned VLJ as to whether the Veteran's mental health issue is due to service in Korea, the Veteran testified: "I don't think so.  I might be okay.  I'm smart. . ."  The Veteran also testified that he "got depression" because he could not hear, elaborating that "I don't know what they call it, post-trauma, whatever, stress."

Throughout April 2015, the Veteran sought treatment and consultation at the El Paso Veterans Affairs Medical Center (VAMC).  Review of the treatment records reveals that he complained of trauma, depression, and stress.  An examiner noted that the Veteran reported that while he was a personnel carrier/small tank driver in Korea, the North Koreans were invading South Korea.  The Veteran added that he drove through a minefield and heard explosions.  At a screening consultation, a clinical social worker noted that the Veteran's reports were suggestive of a provisional diagnosis of PTSD; however, she did not provide a formal diagnosis of PTSD.  In a chemical dependence history evaluation, an examiner opined that the Veteran reported that he had a personal history drinking alcohol since he was 18.  At this evaluation, the Veteran also reported that he had a history of violence and fights.

In July 2017, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file and conducted a personal interview.  In a summary of his assessment, the examined opined that the Veteran did not have a diagnosis of PTSD that conforms to DSM-5 criteria, but did have another mental disorder, namely an unspecified neurocognitive disorder.

As to clinical findings, the examiner reported that the Veteran was a poor historian and frequently changed subjects of conversation.  The examiner relayed the Veteran's accounts of his service in Korea.  The Veteran admitted that he had problems with authority figures, noting that he had been fired because of violence directed towards his bosses.  When asked about stressors, the Veteran stated that "I didn't want to go to Cuba."  The Veteran also indicated that the officer who incited his principle stressor was General McArthur.  The examiner further opined that the Veteran neither reported major depressive episodes nor suicidal ideations. 

The examiner reported that there were neither stressors nor any findings as to PTSD diagnostic criteria A, B, C, D, E, F, G, H, or I.  Likewise, there were negative findings as to PTSD symptoms.  The Veteran, according to the examiner, was competent to manage his financial affairs but exhibited some mild cognitive decline, likely due to age.  The Veteran also had trouble organizing his thoughts and giving details as well as some distractibility.  In response to whether he had any substance abuse history, the Veteran stated that he was not an alcoholic and that "[he does not] have time for that [and] it's too expensive."  The examiner opined that the Veteran's claimed condition was less likely as not incurred in, or caused by, the claimed in-service events.  As a rationale for this finding, the examiner stated that the Veteran failed to provide any traumatic stressors and did not endorse PTSD.  Furthermore, he had no clinical evidence to support a finding that the Veteran's unspecified neurocognitive disorder is related to service; rather, the disorder is most likely due to age and possible history of alcohol use.

The Board finds that, in this Veteran's case, the claimed in-service stressful events have not been independently verified by credible supporting evidence. See Madden v. Gober, 125 F.3d 1477, 1481  (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2016), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, there is no diagnosis of PTSD.  Regarding the amendment codified at 38 C.F.R. § 3.304(f)(3) (2016), the unassailable fact remains that the Veteran does not have a diagnosis of PTSD.

The Board recognizes that there are several VA outpatient treatment records noting PTSD.  Nevertheless, none of those records establish a basis for the conclusion that was reached; the diagnosis was reported by the Veteran and the notation about a provisional diagnosis lacks specificity and findings, including the symptoms and stressors to support a diagnosis.

The probative value of the Veteran's lay assertions is outweighed by the weight of the evidence that reflects that the Veteran's does not meet the diagnostic criteria for PTSD.  The July 2010 VA examiner specifically found that the Veteran's symptoms do not meet the DSM-IV criteria for PTSD.  The VA examiner further provided an explanation for the PTSD-like symptoms reported by the Veteran as being a consequence of his ETOH, which had been ongoing for many years.  The VA examiner's July 2010 opinion is entitled to substantial probative weight, in light of the absence of such a substantiated diagnosis anywhere in the VA treatment records; this VA examiner's reasoned conclusions are consistent with the evidence of record.  The Board finds the opinion of the July 2010 examiner to be both reliable and adequate.  It was provided after a review of the claim file with related medical treatment records, an examination of the Veteran, accurate findings and a rationale for the opinion; there is no credible evidence of PTSD. 

Likewise, the July 2017 examiner also found that the Veteran's symptoms do not meet DSM-5 criteria for PTSD, including symptoms, stressors, and other clinical indices.  As is the case with the July 2010 examiner, this examiner's findings outweigh the probative value of the Veteran's lay assertions.  The July 2017 examiner reported that there was absolutely no evidence to support a diagnosis of PTSD.  However, he noted that the clinical findings indicated an unspecified neurocognitive disorder.  The examiner also reported that his examination report specifically aimed to address the "conflicting" medical evidence in its totality.  The Board finds the opinion of the July 2017 examiner to be reliable and adequate. The examiner's rationale was based upon clinical findings, application of the DSM-5 criteria, consideration of the Veteran's accounts, and a thorough review of the evidence of record.

As the preponderance of the evidence establishes that the Veteran does not have PTSD, he has not established the current disability element of the claim for entitlement to service connection for this disability.

To the extent that the Veteran was diagnosed with depression, there is no evidence of psychiatric disability in service or for several decades thereafter.  Rather, at separation, he denied a pertinent history and the psychiatric evaluation was normal.  There is nocredible evidence of record that links the Veteran's psychiatric disorder, however diagnosed, to his service.  His depression and mood disorder have been related to his alcohol dependence as well as his unemployment.  The Board reiterates that the separation examination was normal and he has did not report any pertinent symptomatology until 2000.  In this vein, the Board notes that neither the Veteran's physician nor the VA examiners found a relationship between the Veteran's depressed mood and his service.  Moreover, the July 2010 and July 2017 VA examiners, following thorough reviews of the Veteran's claims file and mental status examinations, found that there was simply no evidence of a psychiatric disorder related to his military service. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-4 (1994). 

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's acquired psychiatric disorder, to include PTSD, to an in-service event, the Board finds that the probative value of the Veteran's lay assertions are outweighed by the clinical evidence of record, which is entitled to greater probative weight.  The Veteran is competent to testify as to his symptoms and observations. See Kahana, 24 Vet. App. at 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a Veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  However, the Board has weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative value.  The Veteran's lay assertions are outweighed by the specific and reasoned conclusions of the July 2010 and July 2017 VA examiners as well as other physicians who have found the Veteran does not have a psychiatric disorder related to service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining). 

In summary, there is no reliable evidence linking the Veteran's acquired psychiatric disorder, to include PTSD to service. 

As a last consideration, the Board acknowledges the diagnoses of alcohol dependence and mood disorder associated with alcohol dependence, and an unspecified neurocognitive disorder.  In this regard, the Board notes that the law provides that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, the abuse of alcohol or drugs. See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2016); see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse..  In order for service connection to be granted for alcohol dependence, it must be established as secondary to, or a component of, a service-connected disability.  Here there is no dispute as to the essential facts and alcohol dependence has not been related to a service-connected disability, and a direct service connection is legally precluded.  Moreover, as the diagnosed mood disorder and unspecified neurocognitive disorder have been associated to the alcohol dependence, service connection is not warranted for either of these disorders.

The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved. See Gilbert, 1 Vet. App. at 49.


ORDER


Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


